—In a negligence action to recover damages for personal injuries, the plaintiff appeals from a judgment of the County Court, Nassau County (Fertig, J.), dated April 22, 1985, which is in favor of the defendants and against him, based upon the plaintiff’s failure to establish a prima facie case of damages.
Ordered, that the judgment is reversed, with costs, and a new trial is granted on the issue of damages.
In light of the established merit of the liability phase of the *635plaintiffs claim, the diligence exercised by the plaintiff’s counsel, the short delay requested, and the importance of the testimony in issue, the continuance requested should have been granted (see, Gombas v Roberts, 104 AD2d 521; Wilson v Wilson, 97 AD2d 897; Balogh v H.R.B. Caterers, 88 AD2d 136). Mangano, J. P., Brown, Rubin and Eiber, JJ., concur.